675 S.E.2d 623 (2009)
JENNINGS
v.
The STATE.
No. A08A1599.
Court of Appeals of Georgia.
March 20, 2009.
Harold W. Wallace III, Thomson, for appellant.
Dennis C. Sanders, District Attorney, for appellee.
BARNES, Judge.
Antorres Jennings appeals his convictions, following a bench trial, for burglary, kidnapping with bodily injury, aggravated assault, and possession of a firearm during the commission of a crime. His sole enumeration of error is that the trial court erred by overruling his objection when the prosecutor asked a police officer, "She's held hostage, right?" And, the police officer answered, "Yes." Finding no reversible error, we affirm.
Viewed in the light most favorable to the evidence, the record shows that Jennings went to the victims' home with a firearm. After Jennings entered the home by breaking a window with the firearm, he shot the first victim, who was in one of the bedrooms. He then shot the second victim during a struggle over the gun. Both victims were still in the home when officers arrived, and when Jennings began talking on the phone *624 with officers he would not allow them to leave. The second victim escaped through a window and after Jennings surrendered, emergency personnel removed the first victim.
Pretermitting whether the question was improper, we find it highly probable, in light of the overwhelming other evidence of Jennings' guilt, that the error did not contribute to the judgment, and accordingly that the error was harmless. Johnson v. State, 238 Ga. 59, 60, 230 S.E.2d 869 (1976); Palmer v. State, 186 Ga.App. 892, 897(3), 369 S.E.2d 38 (1988). Further, this was a bench trial, and in such cases "there is a presumption, in the absence of a strong showing to the contrary, that the trial judge sifts the wheat from the chaff, ignoring illegal evidence and considering only legal evidence." (Punctuation omitted; emphasis in original.) Fraser v. State, 283 Ga.App. 477, 481(3)(b), 642 S.E.2d 129 (2007). Jennings has made no strong showing to the contrary.
Judgment affirmed.
JOHNSON, P.J., and PHIPPS, J., concur.